          Case 1:20-cv-00166-ML Document 40 Filed 01/04/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION
BREE MCCLESKEY,                §
     Plaintiff                 §
                               §
                               §
     v.                        §
                               § CASE NUMBER: 1:20-cv-00166-ML
                               §
TOLTECA ENTERPRISES, INC.      §
D/B/A THE PHOENIX              § DEMAND FOR JURY TRIAL
RECOVERY GROUP, etal.,         §
      Defendants               §

PLAINTIFF’S RESPONSE TO DEFENDANT TOLTECA’S MOTION TO COMPEL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Now comes Plaintiff, Bree McCleskey (“Plaintiff” herein) and hereby responds to

Tolteca Enterprises, Inc. DBA The Phoenix Recovery Group’s Motion to Compel Discovery and

shows the Court as follows:

               1. On December 28, 2020, Defendant Tolteca filed a Motion to Compel

Discovery against Plaintiff (Dkt. 36).

               2. On December 29, 2020, Defendant Tolteca filed an Advisory to the Court

indicating that it would withdraw the Motion to Compel upon entry by the Court of a

Confidentiality and Protective Order (Dkt. 37).

               3. Although Plaintiff and Defendant filed a Joint Motion for Entry of

Confidentiality and Protective Order on December 29, 2020 (Dkt. 38), the Court has not yet

formally entered an order in that regard.




                                                  1
          Case 1:20-cv-00166-ML Document 40 Filed 01/04/21 Page 2 of 3




               4. In light of the fact that today is the deadline for Plaintiff to respond to

Tolteca’s Motion to Compel Discovery (as per L.R. CV-7(e)(2)), Plaintiff now files this response

out of an abundance of caution.

               5. Although Plaintiff believes the Motion to Compel is effectively moot, in the

unlikely event that the Court does not grant the Confidentiality and Protective Order, Plaintiff

prays that the Court deny the Motion to Compel as moot and/or abate the seven day response

deadline so as to enable Plaintiff to file a response to the Motion to Compel to the extent one is

required under L.R. CV-7(e)(2).



                                      Respectfully submitted,

                                      /s/Brent A. Devere
                                      Brent A. Devere
                                      SBN#00789256
                                      1411 West Avenue, Suite #200
                                      Austin, Texas 78701
                                      Ph: 512-457-8080 Fax: 512-457-8060
                                      Email: BDevere@1411west.com
                                      Attorney for Plaintiff

                                      Bree McCleskey




                                                  2
          Case 1:20-cv-00166-ML Document 40 Filed 01/04/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I, Brent A. Devere, certify that on January 4, 2021 a true and correct copy of the

foregoing pleading was served by the ECF system of the Western District of Texas on the

following parties:


Mr. Tom Clarke
8026 Vantage Dr., Suite 105
San Antonio, Texas 78230


                                      /s/Brent A. Devere
                                      Brent A. Devere




                                                3
